                                                               UNITED STATES DISTRICT COURT 
                                                              WESTERN DISTRICT OF KENTUCKY 
                                                                  BOWLING GREEN DIVISION 
                                                             CIVIL ACTION NO. 1:18‐CV‐00025‐LLK 
                                                                               
MARCUS A. THOMPSON                                                                                       PLAINTIFF 

v. 

NANY A. BERRYHILL, Acting Commissioner of Social Security                                                DEFENDANT 

                                                           MEMORANDUM OPINION AND ORDER 

              This matter is before the Court on Plaintiff's Complaint seeking judicial review, pursuant to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.  Plaintiff’s fact and law summary is at Docket # 14, and Defendant’s fact and law summary is at 

Docket  #  19.    The  parties  have  consented  to  the  jurisdiction  of  the  undersigned  magistrate  judge  to 

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 12).  The 

matter is ripe for determination. 

              Because Plaintiff’s three arguments are unpersuasive, the Court will AFFIRM the Commissioner’s 

final decision and DISMISS Plaintiff’s Complaint. 

                                                                     The ALJ’s decision 

              The  administrative  law  judge  (ALJ)  found  that  Plaintiff  is  not  disabled  pursuant  to  the  well‐

established 5‐step sequential evaluation process.  (Administrative Record (AR), pp. 12‐24).  First, the ALJ 

found  that,  except  for  an  unsuccessful  work  attempt,  Plaintiff  has  not  engaged  in  substantial  gainful 

activity for 12 continuous months since September 2009, when he alleges he became disabled.  (AR, pp. 

14‐15).    Second,  the  ALJ  found  that  Plaintiff  has  severe,  or  vocationally  significant,  impairments:    the 

residuals  from  an  open  reduction  and  internal  fixation  of  a  right  acetabular1  fracture,  degenerative 



                                                            
1
  The acetabulum is “the hemispheric or cup‐shaped hollow in the side of the hip bone which receives the rounded 
upper end (the head) of the femur or thigh bone and with it forms the ball‐and‐socket joint of the hip.”  Reese v. 
Comm’r of Soc. Sec., No. 1:07‐cv‐1663, 2009 WL 499601 n.1 (S.D. Ind. Feb. 27, 2009). 

                                                                             1 
 
cervical  and  lumbar  disc  disease,  right  shoulder  osteoarthritis,  obesity,  diminished  vision  acuity,  and 

anxiety  with  a  posttraumatic  stress  disorder.    (AR,  p.  15).    Third,  the  ALJ  found  that  Plaintiff  has  no 

impairment satisfying the clinical criteria of any impairment listed in Appendix 1 of the regulations.  (AR, 

p.  17).    As  required  in  any  case  that  advances  beyond  step  3,  the  ALJ  determined  Plaintiff’s  residual 

functional capacity (RFC) (based on the medical and non‐medical evidence as a whole).  The ALJ found 

that Plaintiff has an RFC for a limited range of sedentary work, which, by definition, requires 6 hours of 

sitting per 8‐hour workday,2 “with an option to sit and stand at 30‐minute intervals taking a minute or two 

to change positions throughout the workday.”  (AR, p. 19).3  Fourth, the ALJ found that Plaintiff is unable 

to perform any past relevant work.  (AR, p. 23).  Fifth, the ALJ found that Plaintiff is not disabled through 

the February 14, 2017 decision date because a significant number of sedentary jobs exist in the national 

economy that he can perform.  (AR, pp. 23‐24). 

                                                               Discussion 

              Following remand from the Appeals Council for further administrative proceedings (AR, pp. 268‐

70), Plaintiff was examined in June 2016, at the request of the ALJ by Edgar A. Lopez‐Suescum, M.D.  Dr. 

Lopez‐Suescum  completed  the  standard  physical  assessment  form  finding,  among  other  things,  that 

Plaintiff can sit for a total of 2 hours per 8‐hour workday and 10 minutes at a time without interruption.  

(AR, p. 907).  This finding is more restrictive than the ALJ’s finding that Plaintiff can sit for a total of 6 hours 

per 8‐hour workday and 30 minutes at a time without interruption.   

              First,  Plaintiff  argues  that  the  ALJ  erred  in  declining  to  defer  to  Dr.  Lopez‐Suescum’s  opinion 

regarding his ability to sit.  The ALJ was not required to defer to Dr. Lopez‐Suescum’s opinion because:  1) 


                                                            
2
   See Soc. Sec. Rul. 83‐10, 1983 WL 31251, at *5 (The full range of sedentary work contemplates that “periods of 
standing or walking should generally total no more than about 2 hours of an 8‐hour workday and sitting should 
generally total approximately 6 hours of an 8‐hour workday”). 
3
   Regarding Plaintiff’s ability to sit, the controlling vocational hypothetical contemplated the following limitations:  
“Assume this hypothetical individual [has] the capacity for standing and walking no more than two hours total in a 
work day, capacity for sitting six hours in a work day with an option to sit and stand at 30‐minute intervals throughout 
the work day, taking a minute or two to change position.”  (AR, p. 134). 

                                                                   2 
 
At the administrative hearing, Plaintiff  testified that he  can sit (drive) for 30  minutes at a  time  before 

requiring a position change (AR, p. 115); 2) Dr. Lopez‐Suescum’s opinion that Plaintiff can sit for only 10 

minutes at a time is inconsistent with his finding (in his narrative report) that Plaintiff “says that he is able 

to sit for 45 minutes at a time” (AR, p. 901); and 3) In October 2013 (pre‐remand) the Commissioner’s 

non‐examining consultant, Jack Reed, M.D., opined that Plaintiff can sit (with normal breaks) for a total of 

about 6 hours in an 8‐hour workday (with no need for a sit/stand option specified) (AR, p. 222).  The ALJ 

found Dr. Reed’s assessment (AR, pp. 221‐225) to be “generally persuasive as it is consistent with the 

longitudinal  treatment  history  and  the  conservative  course  of  treatment  that  both  the  primary  care 

provider and the specialists have followed for the claimant’s musculoskeletal complaints.”  (AR, p. 22).     

        Second,  Plaintiff  argues  that  the  ALJ  erred  in  accepting  Dr.  Reed’s  October  2013  assessment 

because it was stale, or old, at the time of the ALJ’s February 2017 decision.  While Plaintiff is correct that 

Dr. Reed’s opinion was a bit stale, the staleness was not reversible error in this case for three reasons.  

First, there is no contrary treating physician opinion (supporting Plaintiff’s disability claim).  See Blakley v. 

Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009) (Where the ALJ preferred the non‐examining source 

opinion over the subsequent opinion of the treating source, “we require some indication that the ALJ at 

least considered these facts [i.e., the subsequent medical evidence considered by the treating source] 

before giving greater weight to an opinion that is  not based on  a review of a complete  case record”).  

Second, there is no evidence that Dr. Lopez‐Suescum’s opinion was based on a review of the complete 

case record.  His opinion appears to have been based primarily on a one‐time gross physical examination 

occurring on June 25, 2016, plus what Plaintiff told him about his pain and other subjective symptoms.  

(AR, pp. 900‐03).  Third, the ALJ considered the subsequent medical evidence.  (See, e.g., ALJ’s decision at 

AR, pp. 15 and 20 discussing MRI evidence of herniated nucleus pulposus at C3‐C4 and C6‐C7 at AR, p. 874 

and desiccation at L5‐S1 at AR, p. 982).  There will always be a gap between the time the agency experts 

review the record and give their opinions and the time the hearing decision is issued.  Kelly v. Comm'r, 


                                                        3 
 
314 F. App'x 827, 831 (6th Cir. 2009). “Absent a clear showing that the new evidence renders the prior 

opinion untenable, the mere fact that a gap exists does not warrant the expense and delay of a judicial 

remand.”  Id. 

           Plaintiff’s third and final argument is that the ALJ erred in finding that he must “avoid overhead 

work using the right upper extremity” (AR, p. 19) in light of Dr. Reed’s finding that his “bilateral overhead 

lifting [is] limited to occasional” (AR, p. 223).  The argument is unpersuasive for two reasons.  First, the 

ALJ was entitled to rely on Dr. Lopez‐Suescum’s finding that Plaintiff can never overhead reach with the 

right hand but can frequently overhead reach with the left hand.  (AR, p. 908).  Second, Plaintiff has failed 

to  show  any  harm,  i.e.,  that  the  sedentary  jobs  the  ALJ  found  he  can  perform,  although  they  can  be 

performed with no overhead reaching with the right arm, require more than occasional overhead reaching 

with the left arm.  

                                                      Order 

           The final decision of the Commissioner is AFFIRMED, and Plaintiff’s complaint is DISMISSED. 

    November 16, 2018




                                                         4 
 
